82469: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15247: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82469


Short Caption:IN RE: GUARDIANSHIP OF M.F.M. AND M.G.M.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - G052440Classification:Civil Appeal - Family Law - Pro Bono Program


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:04/11/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantErin NewportTimothy A. Wiseman
							(Morris Law Center)
						


Reference PartyM. F. M.


RespondentJermia Coaxum-Green
					In Proper Person
				


RespondentMontrail Green
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


02/11/2021Filing FeeFiling Fee due for Appeal. (SC)


02/11/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-04134




02/11/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-04137




02/17/2021Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet. (SC)


03/01/2021Filing FeeFiling Fee Paid. $250.00 from Emily Stevens. Check no. 4573. (SC)


03/01/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-05952




03/11/2021Order/ProceduralFiled Order Directing Transmission of Record and Regarding Pro Bono Counsel. This court has determined that the appointment of pro bono counsel to represent appellant would assist this court in reviewing this appeal. This case is hereby referred to the program established by the Pro Bono Committee to evaluate whether appellant can benefit from the program.  the clerk of this court is directed to transmit a copy of this order and the district court order, as well as the attached case summary, to the Legal Aid Center of Southern Nevada for financial eligibility screening.  If appellant qualifies and does not object to pro bono counsel, the Legal Aid Center in cooperation with the Pro Bono Committee shall locate a volunteer attorney from the program to represent appellant.  Once an attorney is located, the attorney shall file a notice of appearance in this court within 60 days from the date of this order. The deadlines to file documents in this appeal are suspended pending further order of this court. Within 30 days from the date of this order, the clerk of the district court shall transmit to the clerk of this court a certified copy of the trial court record in District Court Case No. G-19-052440-M. (SC)21-07118




03/23/2021Docketing StatementFiled Proper Person Docketing Statement Civil Appeal. (SC)21-08324




03/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/28/20 To Court Reporter: None specified. (SC)21-08328




04/07/2021Record on Appeal DocumentsFiled Record on Appeal - VOL 1 - PART 1. (SC)21-10003




04/07/2021Record on Appeal DocumentsFiled Record on Appeal - VOL 2 - PART 1. (SC)21-10004




04/13/2021Record on Appeal DocumentsFiled Record on Appeal pages 8-9 and 80-106 (SEALED). (SC).


04/26/2021Notice/IncomingFiled Notice of Appearance. Timothy Wiseman for appellant. (SC)21-11890




04/27/2021Order/ProceduralFiled Order Reinstating Briefing.  Appellant:  Supplemental Transcript Request Form due:  14 days;  Opening Brief and Appendix due:  90 days.  (SC)21-12056




05/12/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's transcript request form due: May 25, 2021. (SC)21-13623




05/24/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/28/20. To Court Reporter: Sherry Justice. (SC)21-14856




07/07/2021TranscriptFiled Notice from Transcript Video Services - Sherry Justice stating that the requested transcripts were delivered.  Dates of transcripts:  12/28/20.  (SC)21-19433




07/26/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  August 9, 2021.  (SC)21-21497




08/09/2021BriefFiled Appellant's Opening Brief. (SC)21-23139




08/09/2021AppendixFiled Appellant Appendix Volume I. (SC)21-23140




08/09/2021AppendixFiled Appellant Appendix Volume II. (SC)21-23141




08/09/2021AppendixFiled Appellant Appendix Volume III. (SC)21-23142




08/09/2021AppendixFiled Appellant Appendix Volume IV. (SC)21-23143




08/18/2021Notice/IncomingFiled Notice of Disassociation of Counsel (Patricia H. Warnock). (SC)21-24131




09/08/2021MotionFiled Stipulation and Order to Extend Time to File Respondent's Answering Brief. (SC)21-26070




09/09/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondents' Answering Brief due: October 8, 2021. (SC)21-26124




09/14/2021Order/ProceduralFiled Order. Attorney Patricia H. Warnock, Esq., has filed a notice stating that she has disassociated from the law firm of John Buchmiller & Associates, LLC., and has not been retained as counsel for respondents. The notice is treated as a motion to withdraw as counsel and granted. The clerk shall remove Ms. Warnock as counsel of record for respondents.  Respondents' notice of appearance due: 30 days. Briefing is suspended. (SC)21-26539




10/12/2021BriefFiled Proper Persons' Answering Brief. (SC)21-29317




10/13/2021Order/ProceduralFiled Order.  It appears that respondents will be proceeding pro se, and briefing of this appeal is reinstated.  Respondents shall have 14 days from the date of this order to file and serve an amended answering brief that contains the original signatures of both respondents and an acknowledgement or proof of service on counsel for appellant.  (SC)21-29397




10/21/2021BriefFiled Respondents' Amended Answering Brief. (SC)21-30422




11/22/2021BriefFiled Appellant's Reply Brief. (SC)21-33544




11/22/2021Case Status UpdateBriefing Completed/To Screening. (SC)


03/09/2022Order/ProceduralFiled Order Scheduling Oral Argument.  Oral Argument is scheduled for April 14, 2022, at 1:30 p.m., in Las Vegas.  The argument shall be limited to 30 minutes.  (SC)22-07546




03/31/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-10010




04/11/2022Order/ProceduralFiled Order Vacating Oral Argument and Submitting Appeal on Briefs. (SC).22-11404




05/13/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED."  SNP22-JH/LS/ADH  (SC)22-15247




06/07/2022RemittiturIssued Remittitur.  (SC)22-18087




06/07/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/24/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 8, 2022. (SC)22-18087





Combined Case View